DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 07 December 2021. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 12-14, 18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20210233045 A1, hereafter referred to as Singh) in view of Witzel (US 20190104442 A1, hereafter referred to as Witzel).

Regarding claim 1, Singh teaches a method of managing a software application by a network control logic entity, the method comprising:
 obtaining an app (Singh [0021] teaches an serverless function deployed during and integration phase or retrieved upon receipt of a transaction request [0064]); and 
running the app on a host server (Singh [0046] teaches the function is hosted on a managed infrastructure, such that the serverless function is stored and used (run) on the cloud platform), wherein the host server is configured to provide services on a network (Sing [0027, 0028, 0037, 0046, 0065] teaches invoking a serverless function on a cloud platform to provide a requested service), wherein the running the app provides a first network service (Sing [0027, 0028, 0037, 0046, 0065] teaches invoking a serverless function on a cloud platform to provide a requested service), the host server is provided by an infrastructure vendor (Singh [0027] discloses cloud resources, including storage and servers, are owned and operated by a cloud service provider).
However, Singh does not explicitly teach the app is requested by the network control logic entity from a smart library server (Sing explicitly teaches the function is retrieved form storage), and the smart library server is not under a control of the infrastructure vendor.  
Witzel, in an analogous art, teaches the app is requested by the network control logic entity from a smart library server (Witzel [0077, 0101] teaches building virtual network functions by retrieving components from a library), and the smart library server is not under a control of the infrastructure vendor (Witzel [Fig 5-270, 0077] discloses a library of components, wherein the library permits components to be retrieved  for deployment on physical infrastructure located in data centers, wherein the servers belong to service/content providers [0191]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh in view of Witzel in order to configure the network control logic entity which requests the app from storage, as taught by Singh, to further comprise requesting the app from a smart library server not under a control of the infrastructure vendor, as taught by Witzel.
One of ordinary skill in the art would have been motivated in order to identify the need for a different type of VNF based on the capabilities of the target device such that a VNF is built according to the capabilities of the target device (Witzel [0099]).

Regarding claim 2, Singh-Witzel teaches the limitations of claim 1, as rejected above.
Additionally, Singh-Witzel teach the method further comprising requesting, by the network control logic entity from a software supplier, the app (Singh [0064, 0073] discloses generating and deployed a serverless function from the vendor), wherein the app is to be configured perform a first feature not available in the network (Singh [0020] discloses a transaction type associated with a particular serverless function not supported [0005]).  

Regarding claim 3, Singh-Witzel teaches the limitations of claim 1, as rejected above.
Additionally, Singh-Witzel teach the method further comprising the network control logic entity commanding the host server to install the app in the host server (Witzel [0011] discloses a VNF manager dynamically deploying VNFs onto the NFVI).

Regarding claims 12-13, they do not teach or further limit over the limitations presented above with respect to claims 1-3.
Therefore, claims 12-13 are rejected for the same reasons set forth above regarding claim 1-3.

Regarding claim 18, Singh-Witzel teaches the limitations of claim 12, as rejected above.
Additionally, Sing-Witzel teaches the apparatus wherein the obtaining further comprises: 
testing, by network control logic, the app for compatibility with the host server (Witzel [0099] teaches analyzing the NFVI for compatibility with the VNF) and for adequate performance with respect to a set of requirements specified by the network control logic entity (Witzel [0099] teaches decision criteria including VNF and NFVI capabilities).  

Regarding claim 20, it does not teach or further limit over the limitation presented above with respect to claim 1.
Therefore, claim 20 is rejected for the same reasons set forth above regarding claim 1.

Claim 4-5, 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20210233045 A1, hereafter referred to as Singh) in view of Witzel (US 20190104442 A1, hereafter referred to as Witzel) as set forth above regarding claim 3, further in view of Pandian et al (US 20220272005 A1, hereafter referred to as Pandian).

Regarding claim 4, Singh-Witzel teaches the limitations of claim 3, as rejected above.
However, Singh-Witzel does not explicitly teach the method wherein the app is configured to invoke cloud services via an application programming interface (API) (Singh [0041] discloses the function communication with external APIs to exchange data), wherein the cloud services and the API are supported by a cloud.  
Pandian, in an analogous art, teaches the method wherein the app is configured to invoke cloud services via an application programming interface (API), wherein the cloud services and the API are supported by a cloud (Pandian [0074-0075] discloses accessing external cloud resources and services via an API).  
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh-Witzel in view of Pandian in order to configure the which communicates with external resources via an API, as taught by Singh-Witzel, to invoke cloud services via an API wherein the cloud services and API are supported by a cloud, as taught by Pandian.
One of ordinary skill in the art would have been motivated in order to access information stored in external systems to respond to received queries.

Regarding claim 5, Singh-Witzel teaches the limitations of claim 4, as rejected above.
Additionally, Singh-Witzel teach the method wherein a user makes use of the first network service provided by the host server executing the app (Singh [0059, 0065] teaches returning a transaction response result to the client).  

Regarding claims 14-15, they do not teach or further limit over the limitations presented above with respect to claims 4-5.
Therefore, claims 14-15 are rejected for the same reasons set forth above regarding claim 4-5.

Claim 8, 19 rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20210233045 A1, hereafter referred to as Singh) in view of Witzel (US 20190104442 A1, hereafter referred to as Witzel) as set forth above regarding claim 1, further in view of Kannan et al (US 20200125352 A1, hereafter referred to as Kannan).

Regarding claim 8, Singh-Witzel teaches the limitations of claim 3, as rejected above.
However, Singh-Witzel does not explicitly teach the method wherein the obtaining further comprises: testing, by the network control logic entity, metadata on a mock-up of the host server, wherein the metadata corresponds to the app and characterizes the app, at least in part, in terms of codelets.  
Kannan, in an analogous art, teaches the method wherein the obtaining further comprises: 
testing, by the network control logic entity, metadata on a mock-up of the host server, wherein the metadata corresponds to the app and characterizes the app (Kannan [0039-0040]), at least in part, in terms of codelets (Kannan [0041] discloses the returned RUs as actual software code).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh-Witzel in view of Kannan in order to configure the obtaining, as taught by Sing-Witzel, to further comprise testing, by the network control logic entity, metadata on a mock-up of the host server, wherein the metadata corresponds to the app and characterizes the app, at least in part, in terms of codelets, as taught by Kannan.
One of ordinary skill in the art would have been motivated in order to avoid the tedious process of manual software installation and management (Kannan [0023]).   

Regarding claim 19, it does not teach or further limit over the limitation presented above with respect to claim 8.
Therefore, claim 19 is rejected for the same reasons set forth above regarding claim 8.

Claim 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 20210233045 A1, hereafter referred to as Singh) in view of Witzel (US 20190104442 A1, hereafter referred to as Witzel) as set forth above regarding claim 1, further in view of Marquardt et al (US 9781016 B1, hereafter referred to as Marquardt).

Regarding claim 9, Singh-Witzel teaches the limitations of claim 3, as rejected above.
However, Singh-Witzel does not explicitly teach the method wherein the obtaining further comprises: determining by the smart library server, that the app is present in a smart library database (DB); and notifying the network control logic entity that the app is available in the DB.  
Marquardt, in an analogous art, teaches the method wherein the obtaining further comprises: determining by the smart library server, that the app is present in a smart library database (DB) (Marquardt [9:8-22] discloses querying the NFV catalog for a NFV function); and notifying the network control logic entity that the app is available in the DB (Marquardt [9:8-22] teaches receiving a list of the requested NFV function).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Singh-Witzel in view of Marquardt in order to configure the obtaining, as taught by Singh-Witzel, to further comprise wherein the obtaining further comprises: determining by the smart library server, that the app is present in a smart library database (DB); and notifying the network control logic entity that the app is available in the DB, as taught by Marquardt.
One of ordinary skill in the art would have been motivated in order to allow NFV functions to be dynamically located as needed during a communication session to allow a service (communication) during a session (Marquardt [3:60-34]).

Regarding claim 10, Singh-Witzel-Marquardt teaches the limitations of claim 8, as rejected above.
Additionally, Sing-Witzel-Marquardt teaches the method wherein a first image of the app occupies a first memory region of a first server controlled by a software supplier, a second image of the app occupies a -24-P261693 second memory region of the DB of the smart library server, and a third image of the app occupies a third memory region of the host server (Witzel [0075-0076] teaches a VNF occupying a plurality of memory regions including a source base station, target base station and library [0077]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dibirdi et al (US 20150319043 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446